NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50408

                Plaintiff-Appellee,             D.C. No. 2:08-cr-00506-GW

 v.
                                                MEMORANDUM*
MASOUD BAMDAD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Masoud Bamdad appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Although it is undisputed that Amendment 782 to the Guidelines had the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
effect of lowering Bamdad’s applicable Guidelines range, the district court

determined that a sentence reduction was not warranted in consideration of the 18

U.S.C. § 3553(a) factors. See Dillon v. United States, 560 U.S. 817, 826 (2010).

Bamdad contends that the district court erred because his post-sentencing conduct,

among other issues, warranted a sentence reduction. The district court considered

Bamdad’s arguments but determined that any mitigating factors were insufficient

to overcome the aggravating factors, including the massive scale of the offense,

Bamdad’s “total lack of remorse,” and his “cavalier attitude” toward the hazards

posed by the improper distribution of dangerous drugs. See U.S.S.G. § 1B1.10

cmt. n.1(B). The court also explained that it had already varied downward in its

original sentence to account for Bamdad’s advanced age and the impact a longer

sentence would have had on him, and that a further reduction was unwarranted

under the totality of the circumstances. The district court did not abuse its

discretion in denying Bamdad’s motion for sentence reduction. See United States

v. Dunn, 728 F.3d 1151, 1159 (9th Cir. 2013).

       We do not reach Bamdad’s remaining arguments because they are outside

the scope of a section 3582(c)(2) proceeding. See Dillon, 560 U.S. at 825-826,

831.

       Bamdad’s request for judicial notice is denied.

       AFFIRMED.


                                          2                                     17-50408